DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1-19 are objected to because of the following informalities:  a) Claim 17 should be dependent on claim 16 because semiconductor manufacturing tool was defined in claim 16, not in claim 13;  b) Claim 18 should be dependent on claim 16 because process chamber  was defined in claim 16, not in claim 13; c) Claim 19 should be dependent on claim 16 because semiconductor manufacturing tool was defined in claim 16, not in claim 13. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Lin et al. (US Pub: 2019/0006474 A1), herein after Lin.

Regarding claim 1, Lin teaches a diffusion barrier comprising at least two different barrier materials, wherein the at least two different barrier materials include: an yttrium compound selected from an oxide, nitride, or fluoride of yttrium, an aluminum compound selected from an oxide, nitride, or fluoride of aluminum, a titanium compound selected from an oxide, nitride, or fluoride of titanium, a zirconium compound selected from an oxide, nitride, or fluoride of zirconium, or a tantalum compound selected from an oxide, nitride, or fluoride of tantalum (Paragraph [0012]-[0015], The multi-layer diffusion barrier 4 includes a first material layer 8 and a second material layer 10).
Regarding claim 2, Lin teaches the diffusion barrier of claim 1, wherein one of the at least two different barrier materials is effective to act as a barrier against a first trace metal impurity, and a second of the at least two barrier materials is effective to act as a barrier against a second trace metal impurity different from the first trace metal impurity Paragraph [0012]-[0015]). 
Regarding claim 3, Lin teaches the diffusion barrier of claim 1, comprising: a first barrier material that is effective as a diffusion barrier to one or more of iron, cobalt, nickel, and copper as an impurity; and a second barrier material that is effective as a diffusion barrier to one or more of Zn, Mg, Mn, Na, Ca, K as an impurity. (Paragraph [0012]-[0015]. Material composition is same, so they should be functionally act same).
Regarding claim 4, Lin teach the diffusion barrier of claim 1, comprising from 2 to 5 layers of the at least two different barrier materials, and each layer having a thickness in a range from 2 to 10 nanometers (Paragraph [0022]).
Regarding claim 5, Lin teaches the diffusion barrier of claim 4, comprising two layers or three layers selected from: a zirconia layer, a titania layer, an yttria layer, a tantala layer, and an alumina layer (Paragraph [0012]-[0015]).
Regarding claim 6, Lin teaches the diffusion barrier of claim 1, comprising from 8 to 1000 layers of the at least two different barrier materials, and each layer having a thickness in a range from 0.1 to 10 nanometers (Paragraph [0022]).
Regarding claim 7, Lin teaches the diffusion barrier of claim 6, comprising at least two of: multiple zirconia layers, multiple titania layers, multiple yttria layers, multiple tantala layers, multiple alumina layers (Paragraph [0012]-[0015]).
Regarding claim 8, Lin teaches the diffusion barrier of claim 1, comprising the at least two different barrier materials are a composite material (Paragraph [0012]-[0015]).
Regarding claim 9, Lin teaches the diffusion barrier of claim 8, comprising barrier materials selected from: zirconia, titania, yttria, tantala, and alumina (Paragraph [0012]-[0015]). 
Regarding claim 10, Lin teaches the diffusion barrier of claim 1, that consist essentially of at least two different barrier materials including: an yttrium compound selected from an oxide, nitride, or fluoride of yttrium, an aluminum compound selected from an oxide, nitride, or fluoride of aluminum, a titanium compound selected from an oxide, nitride, or fluoride of titanium, a zirconium compound selected from an oxide, nitride, or fluoride of zirconium, or a tantalum compound selected from an oxide, nitride, or fluoride of tantalum (Paragraph [0012]-[0015]).
Regarding claim 11, Lin teaches the diffusion barrier of claim 1, consist essentially of at least two different barrier materials selected from a zirconia layer, a titania layer, an yttria layer, a tantala layer, or an alumina layer (Paragraph [0012]-[0015]).
Regarding claim 12, Lin teaches the diffusion barrier of claim 1, having a thickness of in a range from 5 to 1000 nanometers (Paragraph [0022]).
Regarding claim 13, Lin teaches an article comprising a substrate having a diffusion barrier, the diffusion barrier comprising at least two different barrier materials including: an yttrium compound selected from an oxide, nitride, or fluoride of yttrium, an aluminum compound selected from an oxide, nitride, or fluoride of aluminum, a titanium compound selected from an oxide, nitride, or fluoride of titanium, a zirconium compound selected from an oxide, nitride, or fluoride of zirconium, or a tantalum compound selected from an oxide, nitride, or fluoride of tantalum (Paragraph [0012]-[0015]).
Regarding claim 14, Lin teach teaches the article of claim 13, wherein one of the two different barrier materials is effective to act as a barrier against a first trace metal impurity, and a second of the two different barrier materials is effective to act as a barrier against a second trace metal impurity different from the first trace metal impurity (Paragraph [0012]-[0015]).
Regarding claim 15, Lin teaches the article of claim 13, comprising: a first barrier material that is effective as a diffusion barrier to one or more of iron, cobalt, nickel, and copper as an impurity, a second barrier material that is effective as a diffusion barrier to one or more of Zn, Mg, Mn, Na, Ca, K as an impurity (Paragraph [0012]-[0015]. Material composition is same, so they should be functionally act same).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19 are rejected under 35 U.S.C. 35 U.S.C. 103 as being unpatentable over Lin et al. (US Pub: 2019/0006474 A1), herein after Lin, in view of SCHMIDT et al. (US PGpub: 2016/0351413 A1), herein after SCHMIDT.
Regarding claim 16, Lin does not explicitly teach the article of claim 13, wherein the article is a process chamber component of a semiconductor manufacturing tool.
However, CVD, PVD all done in a chamber Paragraph [0081]) as in SCHMIDT.
Hence, It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use Lin’s article to modify with teachings from SCHMIDT such that the deposition apparatus 308 of the processing device 300 may be configured to carry out a PECVD process.
Regarding claim 17, Lin does not explicitly teach the article of claim 16, wherein the semiconductor manufacturing tool is an ion implantation device, a deposition chamber, an etch chamber, or a surface modification chamber.
However, semiconductor manufacturing tool is an ion implantation device, a deposition chamber, an etch chamber, or a surface modification chamber Paragraph [0081]) –[0088] as in SCHMIDT.
Hence, It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use Lin’s article to modify with teachings from SCHMIDT such that the deposition apparatus 308 of the processing device 300 may be configured to carry out a PECVD process.
Regarding claim 18, Lin does not explicitly teach the article of claim 16, wherein the process chamber component is selected from: an interior wall surface, a wafer susceptor, an electrostatic chuck, a showerhead, a nozzle, a baffle, a fastener, a wafer transport structure, or a portion or component of any one or these.
However, process chamber component is selected from: an interior wall surface, a wafer susceptor, an electrostatic chuck, a showerhead, a nozzle, a baffle, a fastener, a wafer transport structure, or a portion or component of any one or these in Paragraph [0081]) –[0088] as in SCHMIDT.
Hence, It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use Lin’s article to modify with teachings from SCHMIDT such that the deposition apparatus 308 of the processing device 300 may be configured to carry out a PECVD process.
Regarding claim 19, does not explicitly teach the article of claim 16, wherein the semiconductor manufacturing tool is an ion implantation device and the component is an electrostatic chuck.
However, semiconductor manufacturing tool is an ion implantation device and the component is an electrostatic chuck in Paragraph [0081]) –[0088] as in SCHMIDT.
Hence, It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use Lin’s article to modify with teachings from SCHMIDT such that the deposition apparatus 308 of the processing device 300 may be configured to carry out a PECVD process.
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Roberts et al. (US 2017/0069713 A1) teaches diffusion barrier layer of the same components in Paragraph [0083]-[0086], [0227]-[0228], [0212]-[0213] as in claim 1-15.
Laven et al. (US 2017/0110322 A1) teaches chamber, Manufacturing tool, processing chuck in Paragraph [0048], [0082]-[0086] as in Claim 16-19.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEIKH MARUF/
Primary Examiner, Art Unit 2828